NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MARIO E. SILVERIO and JOSE R.             )
TRAVIESO,                                 )
                                          )
              Appellants,                 )
                                          )
v.                                        )      Case No. 2D17-2084
                                          )
DEUTSCHE BANK TRUST COMPANY,              )
                                          )
              Appellee.                   )
                                          )

Opinion filed September 28, 2018.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little,
Senior Judge.

Maria E. Silverio and Jose R. Travieso,
pro se.

Cynthia L. Comras, David Rosenberg, and
Jarrett Cooper of Robertson, Anschutz &
Schneid, P.L. Boca Raton, for Appellee.


PER CURIAM.


              Affirmed.


CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.